Per Curiam.

Rule 151 of the Rules of Civil Practice provides that civil causes shall be tried in the order in which notes of issue have been filed except as may otherwise be provided by the rule of any Appellate Division. The Appellate Division of this Department has not promulgated any rule authorizing a preference in the City Court in a case where a party has refused to waive a jury trial or for any other reason. Accordingly the application is denied without prejudice to an application for a preference under rule 151.
The order granting preference of the trial of this action, which order set the case down for a date certain, should be reversed and the application denied.
Concur — Pette, Hart and Di Giovanna, JJ.
Order reversed, etc.